DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 26-34, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication 20040086678).
a.	As to claims 20- 24, 27-30 Chen discloses a surface covering, wherein the surface covering comprises at least one support (backing layer), with at least one base coating on the support.  A printed pattern layer (printing substrate) is located on the base coating and at least one protective layer is located on the print coating (abs).  The protective layer will inherently be transparent to view the print layer.  The digital print layer can be any design or appearance for instance can have the appearance of wood grain or other natural stone or any pattern or design desired by the consumer (paragraph 28).  This reference is silent to the specifics of the pattern.
 Therefore it would have been obvious to one of ordinary skill in the art to have formed the synthetic printed image to have to the total printed out surface being at least 16m2 of flooring, said areal and lineal features located within a subarea of at least .01m2 with an aspect ratio not greater than 5 form a visual motif that is unique within a radius of at least 2m around said subarea as this would be an aesthetic design choice of a user.  See MPEP 2144.06.  Chen discloses that any patterned can be formed depending upon the desired design of a consumer such as forming the motifs in a random manner, comprising continuity between local motifs by optical blending, forming eye-catching and inconspicuous motifs or eye-catching and stark contrast motifs.

b.	As to claim 26, Chen discloses that additional protective coatings layers can be present.  Therefore the first protective coating will be the wear layer and the additional coating will be the top layer. 

c.	As to claims 31-34, 36 and 37, Chen discloses a surface covering, wherein the surface covering comprises at least one support (backing layer), with at least one base coating on the support.  A printed pattern layer (printing substrate) is located on the base coating and at least one protective layer is located on the print coating (abs).  Chen discloses that additional protective coatings layers can be present.  Therefore the first protective coating will be the wear layer and the additional coating will be the top layer.  The protective layer will inherently be transparent to view the print layer.  The digital print layer can be any design or appearance for instance can have the appearance of wood grain or other natural stone or any pattern or design desired by the consumer (paragraph 28).  This reference is silent to the specifics of the pattern.
 Therefore it would have been obvious to one of ordinary skill in the art to have formed the synthetic printed image to have to the total printed out surface being at least 16m2 of flooring, said areal and lineal features located within a subarea of at least .25cm2 with an aspect ratio not greater than 5 form a visual motif that is unique within a radius of at least 2m around said subarea as this would be an aesthetic design choice of a user.  See MPEP 2144.06.  Chen discloses that any patterned can be formed depending upon the desired design of a consumer such as forming the motifs in a random manner, comprising continuity between local motifs by optical blending, forming eye-catching and inconspicuous motifs or eye-catching and stark contrast motifs.

Response to Arguments
 Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive.
a.	Applicant’s argue that Chen does not teach all the limitations of claim 20.  The examiner respectfully disagrees and argues that the total printed out surface being at least 10m2 of flooring, said areal and lineal features located within a subarea of at least .01m2 with an aspect ratio not greater than 5 form a visual motif that is unique within a radius of at least 2m around said subarea as this would be an aesthetic design choice of a user.  Chen teaches in paragraph 28 that the printed pattern or design can be any design or appearance and can be that of wood greater or other natural surfaces (mimicking a material).  The pattern to be printed in the present invention is a pattern that is mimicking another material as taught within the claims.  The areal and lineal features are not structural but are ornamental in design as they describe how big the pattern is and when the pattern repeats.  These features are aesthetic in nature and one could adjust these features depending upon the end use or desire by a user.  Chen allows for all these features as it states any design or appearance can be created and further it can mimic a material.  Applicant’s argue that the pattern has to follow the embossed pattern, the examiner disagrees and argues that the embossed design is optional as it does not need to occur and if it does occur can be a line and is not required therefore not limiting the pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785